GUNTHER, Judge,
dissenting.
I respectfully dissent. The trial court ruled that the following statement by the police officer was the functional equivalent of interrogation:
After a few minutes I made a comment to him, he kept turning around and kind of looking up at me and to break the silence I said something like I think there is probably a lot that you could tell me, Wesley, or that I could ask you. We are not going to discuss anything about this case at all since, you know, you said you needed to talk to somebody and that was all I had said.
Accordingly, the trial court granted the defendant’s motion to suppress statements he subsequently made to the authorities.
In my view, the statement, even in the context of the record, was not the functional equivalent of interrogation. Rhode Island v. Innis, 446 U.S. 291, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980); Garcia v. State, 492 So.2d 360 (Fla.), cert. denied, — U.S. —, 107 S.Ct. 680, 93 L.Ed.2d 730 (1986).